Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 29, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  158153(49)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  GAIL GIRERD, Personal Representative of the                                                                          Justices
  ESTATE OF CHRISTOPHE GIRERD,
            Plaintiff-Appellee,
                                                                      SC: 158153
  v                                                                   COA: 336818
                                                                      Wayne CC: 15-013440-NO
  SANA ENERGY & MANAGEMENT, INC. and
  MY05, LLC,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing an answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filing if submitted on or before September 28, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   August 29, 2018

                                                                                Clerk